Citation Nr: 1414806	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-49 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in May 2012.


FINDING OF FACT

Bilateral hearing loss had its onset during service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his bilateral hearing loss results from acoustic trauma during his basic training and his work on a flight line as a clerk in the Air Force.  See May 2012 Hearing Transcript, p. 2.  He reports noticing his hearing loss approximately five years after service and it has been getting worse over the years.   See May 2012 Hearing Transcript, p. 2-3.  The Board finds the Veteran to be competent to report in service hearing loss symptoms and increasing hearing loss perceived over the years since service.

The Veteran's bilateral hearing loss meets the threshold for cognizable hearing loss under 38 C.F.R. § 3.385.  The November 2009 VA examination showed audiometric thresholds of 40 decibels or greater at 3000 Hz and 4000 Hz bilaterally.

The Board acknowledges that the November 2009 VA examination and the February 2011 addendum opinion conclude that hearing loss was not caused by military noise exposure.  However, the Veteran's private physician, Dr. O.F., provides an opinion in December 2010 linking the claimed in-service acoustic trauma to his current diagnosed hearing loss.

Given the Veteran's credible lay statements concerning his symptoms in service and the positive nexus opinion by the Veteran's private physician, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral high frequency sensorineural hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral high frequency sensorineural hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


